On Petition for Rehearing.
[121 Pac. 964.]
Opinion by
Mr. Chief Justice Eakin.
Plaintiff assigns four grounds of error in the opinion. The first and second depend upon whether the order is an appealable one under Section 548, L. O. L. That question was fully disposed of in the opinion, but plaintiff now contends that the holding there is contrary to the one in *261Fildew v. Milner, 57 Or. 16 (109 Pac. 1092). In that case the question whether the order was one from which an appeal would lie was not raised in any way, and was not mentioned in the opinion. Therefore the fact that the appeal was from an order vacating a decree and allowing a defense to be made is not controlling here. In Waymire v. Shipley, 52 Or. 464 (97 Pac. 807), also cited by plaintiff, the case proceeded to final decree, and the defendant appealed therefrom. Thereafter the plaintiff also appealed to question the ruling of the court allowing the motion to vacate the decree. This was within Section 548, L. O. L. Upon appeal the court may review any intermediate order involving the merits or affecting the decree. Van Voorhies v. Taylor, 24 Or. 247 (33 Pac. 380) ; Clay v. Clay, 56 Or. 539 (108 Pac. 119: 109 Pac. 129) ; La Grande v. Portland Public Market, 58 Or. 126, 134 (113 Pac. 25). And the order complained of here may be reviewed upon appeal from a final decree.
Counsel also cited Stivers v. Bykett, 56 Or. 565 (108 Pac. 1014: 109 Pac. 386), but in that case the order denied the motion to vacate, and of course, was final and determined defendant’s rights, which was also the case in Evans v. Evans, 60 Or. 195 (118 Pac. 177) ; Bowman v. Holman, 48 Or. 351 (86 Pac. 792) was an appeal from an order vacating a decree made under Section 103, L. O. L., and is directly in point. The effect of an order made under that section as to being appealable is identical with one made under Section 59.
4. There' is no theory upon which the order here complained of can be considered final, unless defendant’s third ground of error in his partition is tenable, namely, that neither 59 nor 103 can be held to apply to decrees of divorce, relying upon decisions from the states of Minnesota and Washington, in both of which states the statutes corresponding with our statute (section 59) expressly except from their operation suits for divorce. *262But the question of the applicability to Section 59 to decrees of divorce was involved in this court in the case of Evans v. Evans, 60 Or. 195 (118 Pac. 177), in an opinion by Mr. Justice Moore, in which the showing was made that the plaintiff “relying upon the validity of the divorce he again married, and, if the decree is set aside, it would ruin him financially, make him technically, guilty of a crime, and place upon his present wife a fearful social position without any fault of either.” In that case the motion to vacate was interposed just three years after the decree was rendered. The Circuit court denied the motion and defendant appealed, and the order denying the motion was reversed and the cause remanded, with directions to vacate the decreee and file the answer. To hold that Section 59 does not apply to a suit for divorce would tend to invite fraud in divorce cases with the assurance that the court would deny the defrauded party any remedy, and thereby cause the marriage relation to be lightly swept aside. As said in Jones v. Jones, 59 Or. 308, 311 (117 Pac. 414, 415). “The law regards the marriage relations with peculiar favor. The public has an interest in a divorce suit, and the courts should administer their jurisdiction of that subject in view of the public good, as well as private rights.” A decree of divorce, equally with decrees in other cases, is subject to attack by any proceeding provided by law for that purpose. In the holding in State v. Leasia, 45 Or. 410 (78 Pac. 328), to the effect that the decree became operative and finally effective when rendered, does not suggest that it is not subject to such attack. It may be readily seen what would be the tendency in the practice in divorce litigation if the courts of the State were to except suits for divorce by implication under Section 59, as is expressly done by the statutes of Minnesota and Washington. The conditions found in Evans v. Evans, 60 Or. 195, would be *263of frequent occurrence under such a construction, in which it is said: “Looking at the entire case as made by the affidavits, we feel satisfied that, though there was a studied effort on plaintiff’s part to comply with the several requirements of the letter of the statute, so as to make the record in the divorce suit appear valid, the spirit of the law was willfully violated by him. * * Believing that plaintiff deceived the court when the divorce was granted, and that such a showing of his conduct has been made that a denial of the motion to set aside the decree amounts to an abuse of judicial discretion, the action of the court in this respect is reversed.” And no satisfactory reason can be given why the decree of divorce cannot be subject to the remedy given by Section 59, L. O. L., the same as other judgments and decrees.
5. The fourth ground of error in the petition relates to the merits which will not be considered on the motion to dismiss. The court had jurisdiction to entertain the motion, and error in relation thereto can only be reviewed on appeal from a final decree.
The motion is denied.
Dismissed: Rehearing Denied.